IN THE COURT OF APPEALS OF NORTH CAROLINA

                                   No. COA20-128

                              Filed: 15 September 2020

Wake County, No. 18 CVD 7871

METLIFE GROUP, INC. O/B/O EMPLOYEES, Petitioner,

              v.

DANIEL LEE SCHOLTEN, Respondent.


        Appeal by Respondent from order entered 27 June 2019 by Judge Margaret P.

Eagles in Wake County District Court. Heard in the Court of Appeals 26 August

2020.


        Parker Poe Adams & Bernstein LLP, by Melanie Black Dubis and Nana Asante-
        Smith, for the Petitioner-Appellee.

        Mary McCullers Reece for the Respondent-Appellant.


        BROOK, Judge.


        Daniel Lee Scholten (“Respondent”) appeals from an order finding him in civil

contempt. We affirm the order of the trial court.

                                    I. Background

        Respondent is a former employee of MetLife Group, Inc. (“Petitioner”). In May

of 2017, Respondent sent an e-mail to some of his professional colleagues in which he

compared himself to Adam Lanza, the perpetrator of the Sandy Hook Elementary

massacre. Like Mr. Lanza, Respondent experiences autism. Petitioner terminated
                           METLIFE GRP., INC. V. SCHOLTEN

                                  Opinion of the Court



Respondent’s employment shortly after he sent the e-mail comparing himself to Mr.

Lanza.

        Respondent is also the author of a blog. Substantial portions of the blog are

devoted to Respondent’s thoughts and feelings about his former workplace and his

experience of the circumstances surrounding the termination of his employment, as

well as the kinship he feels with Mr. Lanza.         The content of the blog includes

numerous references that reasonably could be interpreted to suggest Respondent may

be a danger to his former colleagues and Petitioner’s other employees.

        Over a year after his employment by Petitioner was terminated, on 14 June

2018 Respondent entered his former workplace with a GoPro video camera strapped

to his chest and confronted several of his former colleagues. During the episode

Respondent threatened to publicly disclose the video he was recording as well as his

colleagues’ personal information. The following day he was arrested for breaking and

entering. Shortly afterward, he characterized the event in his blog as his “MetLife

Shooting Rampage” and suggested that he might repeat the event at some future

date.

        On 26 June 2018, Petitioner sought an order prohibiting Respondent from

contacting its employees or returning to the workplace and requiring Respondent to

turn over a copy of the video he recorded on 14 June 2018, amongst other things. The

trial court entered a temporary ex parte order granting Petitioner the requested relief



                                         -2-
                          METLIFE GRP., INC. V. SCHOLTEN

                                  Opinion of the Court



on 27 June 2018. The court entered another order on 3 July 2018, making the

provisions of the temporary order permanent, for one year.

      On 2 July 2018, Petitioner filed a motion for Respondent to show cause why he

should not be held in contempt of the court’s 27 June 2018 order based on

Respondent’s failure to turn over the video.         Rather than produce the video,

Respondent had provided counsel with a password-protected link that he represented

would allow access to the video but refused to provide counsel with the password.

Later, he delivered a blank thumb drive to counsel’s office that he claimed contained

the video but did not. On 12 July 2018, the trial court ordered Respondent to show

cause why he should not be held in contempt for his failure comply with the 27 June

2018 order.

      Petitioner filed a second motion for Respondent to show cause why he should

not be held in contempt on 26 July 2018, this time for failing to comply with the 3

July 2018 order, again for failing to produce the video. Since the filing of the first

show cause motion several weeks earlier, Respondent had provided counsel with

another thumb drive that he claimed contained the video but this thumb drive was

encrypted and password-protected, and Respondent refused to provide the password.

On 1 August 2018, the trial court again ordered Respondent to show cause why he

should not be held in contempt, and set a second show cause hearing.




                                         -3-
                             METLIFE GRP., INC. V. SCHOLTEN

                                      Opinion of the Court



       On 7 and 10 August 2018, the trial court entered orders continuing the show

cause hearings because Respondent’s criminal charge for breaking and entering was

still pending and Respondent was invoking his Fifth Amendment right against self-

incrimination in refusing to produce the video. Petitioner opposed the continuances.

The first show cause hearing was continued again on 7 September 2018 despite

Petitioner’s continued opposition. On 13 September 2018, the trial court entered an

order continuing the second show second cause hearing to 25 October 2018 based on

an agreement of the parties.1

       The matter came on for hearing on 25 October 2018 before the Honorable

Christine M. Walczyk in Wake County District Court. In an order entered the same

day, Judge Walczyk found Respondent in civil contempt of the 3 July 2018 order and

ordered him to be taken into custody until he produced the video. Judge Walczyk

included an alternative purge provision in her order, allowing Respondent to produce

an unencrypted, non-password protected copy of the video without audio to purge his

contempt. Petitioner took a voluntary dismissal with prejudice of the first show cause

hearing on 25 October 2018 and the court entered a dismissal the same day.

        Respondent spent almost two weeks in jail in late October and early November

of 2018 for his contempt of the 3 July 2018 order before authorizing his counsel on 7




       1On 13 November 2018, Respondent entered a deferred prosecution agreement with the Wake
County District Attorney’s office, agreeing to plead guilty to the breaking and entering charge.

                                             -4-
                                   METLIFE GRP., INC. V. SCHOLTEN

                                            Opinion of the Court



November 2018 to provide Petitioner with a copy of the video without audio under

the alternative purge provision of Judge Walczyk’s order.

         On 14 January 2019, Petitioner filed a motion to compel the production of the

video with the audio included, as had been required by the June and July 2018

orders.2 Petitioner re-filed the motion on 12 February 2019. The matter came on for

hearing before the Honorable Ned W. Mangum in Wake County District Court on 14

February 2019. In an order entered the same day, Judge Mangum granted the motion

to compel.

         On 19 March 2019, Petitioner once again moved the court for an order to show

cause why Respondent should not be held in contempt of the 14 February 2019 order

for failing to produce the video with audio. On 28 March 2019, the trial court once

again ordered Respondent to show cause why he should not be held in contempt. On

17 June 2019, Respondent moved to set aside and dismiss the 14 February 2019

order.

         Both matters came on for hearing before the Honorable Margaret P. Eagles in

Wake County District Court on 27 June 2019. Judge Eagles denied Respondent’s

motion to set aside and dismiss in open court and found Respondent in contempt in a

written order entered the same day. Under Judge Eagles’s 27 June 2019 order,

Respondent could only purge his contempt by providing a copy of the video with audio



         2   As noted above, the provisions of the July 2018 order were in effect through 3 July 2019.

                                                    -5-
                           METLIFE GRP., INC. V. SCHOLTEN

                                   Opinion of the Court



or providing the password that would enable Petitioner to access the password-

protected thumb drive he had produced. Respondent was taken into custody at the

conclusion of the 27 June 2019 hearing.

      Respondent entered written notice of appeal from the 27 June 2019 order on 2

July 2019. The trial court stayed enforcement of the order on 17 July 2019, pending

the outcome of the appeal.

      On 3 March 2020, Respondent filed a “conditional petition for certiorari,”

requesting review of the 14 February 2019 order. Petitioner responded in opposition

to Respondent’s conditional petition on 26 March 2020.

                              II. Petition for Certiorari

      Respondent petitions our Court for certiorari to review the issue of whether his

Fifth Amendment right against self-incrimination was violated by the 14 February

2019 order. Respondent’s petition is conditional insofar as we do not consider him to

have properly noticed his appeal. We first determine Respondent did not provide

notice of appeal and then, in our discretion, deny his petition.

      Respondent suggests that he noticed his appeal during the 14 February 2019

hearing on the motion to compel. The following colloquy transpired during that

hearing:

             MR. SCHOLTEN: One question, if I may?

             THE COURT: Go ahead.



                                          -6-
                          METLIFE GRP., INC. V. SCHOLTEN

                                  Opinion of the Court



             MR. SCHOLTEN: So let’s say you decide to grant the
             motion, I assume I will have an opportunity to appeal?

             THE COURT: I’m not sure that would be interlocutory,
             meaning you can’t appeal it immediately to the Court of
             Appeals, but I haven’t thought through it enough to even
             be able to answer that question.

             MR. SCHOLTEN: Okay, all right.

This question did not constitute notice of appeal from the 14 February 2019 order.

      Unlike in a criminal case, in which entry of notice of appeal in open court is

allowed under Rule 4(a)(1) of the North Carolina Rules of Appellate Procedure, in a

civil case, notice of appeal must be in writing. See N.C. R. App. P 3(a) (“Any party

entitled by law to appeal from a judgment or order of a superior or district court

rendered in a civil action or special proceeding may take appeal by filing notice of

appeal with the clerk of superior court[.]”) (emphasis added). Respondent concedes

that he did not enter timely written notice of appeal from the 14 February 2019 order.

      “Certiorari is a discretionary writ, to be issued only for good or sufficient cause

shown, and it is not one to which the moving party is entitled as a matter of right.”

Womble v. Moncure Mill & Gin Co., 194 N.C. 577, 579, 140 S.E. 230, 231 (1927). In

our discretion, we deny Respondent’s petition for certiorari.            We note that

Respondent’s criminal charge for breaking and entering was resolved several months

prior to the February 2019 hearing on the motion to compel and that Respondent had




                                          -7-
                           METLIFE GRP., INC. V. SCHOLTEN

                                   Opinion of the Court



been granted three continuances out of concern for his Fifth Amendment rights over

the course of the six month period preceding the hearing on the motion to compel.

                                  III. Merits Analysis

      Respondent argues that he cannot be held in contempt for violation of an order

the trial court lacked the authority to enter. His appeal thus presents the question

of whether a trial court exceeds its authority when it enters a no-contact order under

the Workplace Violence Prevention Act compelling the production of discoverable

material, such as video, and then holds a party in contempt for willfully refusing to

produce the material, even in the absence of a pending discovery request. We hold

that it does not.

                                 A. Standard of Review

             Review in civil contempt proceedings is limited to whether
             there is competent evidence to support the findings of fact
             and whether the findings support the conclusions of law.
             Findings of fact made by the judge in contempt proceedings
             are conclusive on appeal when supported by any competent
             evidence and are reviewable only for the purpose of passing
             upon their sufficiency to warrant the judgment.

Tucker v. Tucker, 197 N.C. App. 592, 594, 679 S.E.2d 141, 142 (2009) (internal marks

and citation omitted). “[H]owever, our standard of review is de novo [] where a party

presents a question of statutory interpretation . . . [or] where the trial court’s subject

matter jurisdiction to hear an issue is questioned[.]” Smith v. Smith, 247 N.C. App.

166, 169, 785 S.E.2d 434, 437 (2016) (internal marks and citations omitted).



                                          -8-
                            METLIFE GRP., INC. V. SCHOLTEN

                                   Opinion of the Court



                      B. The Workplace Violence Prevention Act

      North Carolina’s Workplace Violence Prevention Act authorizes “[a]n action

for a civil no-contact order . . . by an employer on behalf of an employee who has

suffered unlawful conduct from any individual that can reasonably be construed to

be carried out, or to have been carried out, at the employee’s workplace.” N.C. Gen.

Stat. § 95-261 (2019). The action may be brought by “filing a verified complaint . . .

or by filing a motion in any existing civil action.” Id. § 95-262(a). “Upon a finding

that the employee has suffered unlawful conduct committed by the respondent [to the

action], the court may issue a temporary or permanent civil no-contact order.” Id.

§ 95-264(a).

      North Carolina General Statute § 95-264(b) confers broad authority on trial

courts to award appropriate relief in no-contact orders, including the following:

               (1) Order the respondent not to visit, assault, molest, or
               otherwise interfere with the employer or the employer’s
               employee at the employer’s workplace, or otherwise
               interfere with the employer’s operations.

               (2) Order the respondent to cease stalking the employer’s
               employee at the employer’s workplace.

               (3) Order the respondent to cease harassment of the
               employer or the employer’s employee at the employer’s
               workplace.

               (4) Order the respondent not to abuse or injure the
               employer, including the employer’s property, or the
               employer’s employee at the employer’s workplace.



                                          -9-
                            METLIFE GRP., INC. V. SCHOLTEN

                                    Opinion of the Court



             (5) Order the respondent not to contact by telephone,
             written communication, or electronic means the employer
             or the employer’s employee at the employer’s workplace.

             (6) Order other relief deemed necessary and appropriate by
             the court.

Id. § 95-264(b) (emphasis added).

      In the present case, the trial court’s 27 June 2018 no-contact order found that

Respondent had committed the requisite unlawful conduct and awarded all five forms

of relief N.C. Gen. Stat. § 95-264(b) specifies, as well as the following, other relief:

             The Respondent not contact by telephone, written
             communication, or electronic means any employees of
             MetLife Group, Inc. (“MetLife”).

             That Respondent not be on or around the MetLife premises
             located at 101 MetLife Way in Cary, North Carolina.

             That Respondent not come within 200 feet of James
             Frederick Schenck, Robert Seton Harris, Francine
             McAllister, and Geoff Lang.

             That Respondent not disclose any portion of the video he
             recorded at MetLife on June 14, 2018.

             That Respondent provide to MetLife’s counsel in this action
             a copy of the video he recorded at MetLife on June 14, 2018
             within 48 hours of service of this Order.

The 3 July 2018 order also required Respondent to “provide a copy of the video [to

counsel] . . . within 10 days of the entry of this Order.”

      The 14 February 2019 order compelling the production of the video with audio

additionally provides:


                                           - 10 -
                           METLIFE GRP., INC. V. SCHOLTEN

                                   Opinion of the Court



             the Respondent shall provide a complete copy of all audio
             and video taken by the [R]espondent on June 14, 2018 at
             the MetLife campus to Petitioner’s counsel within five (5)
             days of the date of this Order. The copy of [sic] shall not be
             encrypted, password-protected, or otherwise unavailable to
             be viewed and heard in full. The Respondent shall use a
             device that is free of any computer virus to deliver the
             recording to the [Petitioner].

As noted previously, although Respondent turned over a copy of the video he recorded

on 14 June 2018, the video did not include audio.

        C. The Trial Court’s Authority to Enter the 14 February 2019 order

      Our Supreme Court has held that “[t]he trial court possesses ‘inherent

authority’ to compel discovery in certain instances in the interest of justice.” State v.

Warren, 347 N.C. 309, 325, 492 S.E.2d 609, 617 (1997). Inherent authority has been

described as “essential to the existence of the court and the orderly and efficient

exercise of the administration of justice.” Beard v. North Carolina State Bar, 320

N.C. 126, 129, 357 S.E.2d 694, 696 (1987). It empowers courts to do “those things

which are reasonably necessary for the administration of justice within the scope of

their jurisdiction[,]” Matter of Transp. of Juveniles, 102 N.C. App. 806, 808, 403

S.E.2d 557, 559 (1991) (citation omitted), and it extends to enforcing compliance with

court orders, see generally Daniels v. Montgomery Mut. Ins. Co., 320 N.C. 669, 674,

360 S.E.2d 772, 776 (1987) (“The power of the trial court to sanction parties for failure

to comply with court orders is essential to the prompt and efficient administration of

justice.”). Civil contempt is, of course, an order entered “to preserve the rights of


                                          - 11 -
                           METLIFE GRP., INC. V. SCHOLTEN

                                   Opinion of the Court



private parties and to compel obedience to orders and decrees[.]” Bishop v. Bishop,

90 N.C. App. 499, 503, 369 S.E.2d 106, 108 (1988) (citation omitted).

      Respondent argues that he cannot be held in contempt of the 14 February 2019

order compelling production of the video with audio because the trial court exceeded

its authority when it ordered him to produce the video with audio given that no

discovery request or claim for relief remained pending in the case. This argument

does not account for the fact that N.C. Gen. Stat. § 95-264(b)(6), allowing for an award

of “other relief deemed necessary and appropriate by the court[,]” authorized the trial

court to order Respondent to produce the video in the first instance. N.C. Gen. Stat.

§ 95-264(b)(6) (2019). Further, the provisions of the 3 July 2018 order, including that

requiring production of the video to Petitioner’s counsel, remained in effect when the

subsequent 14 February 2019 order was entered, and Respondent had not complied.

Petitioner was thus not required to serve a request for production on Respondent

pursuant to Rule 37 of the North Carolina Rules of Civil Procedure prior to moving

the court to compel Respondent to produce the video. Nor did Respondent’s pre-

existing obligation to produce the video excuse him from complying with the court’s

third order requiring production of the video, which removed any doubt whether it

was to be produced “encrypted, password-protected, or otherwise unavailable to be

viewed and heard in full.” (Emphasis added.)

                     D. The Trial Court’s Unchallenged Findings



                                          - 12 -
                          METLIFE GRP., INC. V. SCHOLTEN

                                     Opinion of the Court



      In the 27 June 2019 order finding Respondent in civil contempt the trial court

found in relevant part as follows:

             4. Contemnor is willfully violating the Court Order by:
             [Respondent] was ordered to provide a copy of the full video
             recording he made on June 14, 2018 with any
             accompanying audio to [Petitioner’s] counsel on or before
             February 14, 2019 (within five days of the entry of the
             Order). [Respondent] did not and has not provided the
             video with accompanying audio to [Petitioner’s] counsel.
             [Respondent] was present at the hearing on February 14,
             2019, and the Court heard his objections to the Order to
             produce the video and audio. [Respondent] testified during
             the Show Cause hearing that he understood that Judge
             Mangum had ordered him to provide the video with the
             accompanying audio. On March 4, 2019, [Respondent] sent
             [Petitioner’s] counsel an email, in which he made
             statements that he had expected to have received a Motion
             and Order to Show Cause for not complying with Judge
             Mangum’s February 14, 2019 Order, and provided
             information about how [Petitioner] could serve him.
             [Respondent’s] criminal charge of Misdemeanor Breaking
             and Entering the Met Life Campus on June 14, 2018 has
             been resolved through [Respondent’s] entry into a deferral
             agreement on November 13, 2018 in which [Respondent]
             acknowledged his guilt to the criminal charge and entered
             a plea of guilty. During the February 14, 2019 hearing,
             Judge Mangum heard from both parties regarding
             [Respondent’s] concerns regarding potential self-
             incrimination from the audio recording, and determined
             that the resolution of the criminal case through entry of a
             plea of guilty and deferral agreement, negated those
             concerns.     Pursuant to a prior Show Cause Order,
             [Respondent] has provided a thumb drive, which allegedly
             had the audio and video vile made by Defendant on June
             14, 2018. However, that thumb drive was password
             protected and [Respondent’s] refusal to provide the
             password resulted in a prior Order for Civil Contempt,
             entered on October 25, 2018. During this hearing,


                                            - 13 -
                          METLIFE GRP., INC. V. SCHOLTEN

                                  Opinion of the Court



             [Respondent] acknowledged that he still knew that
             password, as did his attorney, but refused to provide it to
             avoid being held in Civil Contempt.

We are bound by these findings because they are not challenged on appeal. Tucker,

197 N.C. App. at 594, 679 S.E.2d at 142-43.

                                   IV. Conclusion

      Informed by the trial court’s unchallenged findings above, we hold that the

trial court’s order compelling the production of the video was not outside the trial

court’s authority. We therefore affirm the order finding Respondent in civil contempt.

      AFFIRMED.

      Judges TYSON and HAMPSON concur.




                                         - 14 -